Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 30 January 1813
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



my dear Daughter
Quincy Janry 30 1813—

How shall I address a Letter to you, how share and participate in your Grief without opening affresh the wound which time may in some measure have healed? distance excluded me from knowing Your distress, or shareing your Sorrows, at the time when you most needed consolation but neither time, or distance has banishd from my Bosom, that Sympathy which alltho, Billows rise; and oceans Roll between us; like mercy is not confined to time or space, but crosses the atlantic and mingles tears with you over the grave of your Dear departed Babe, whom with an Eye of faith, I behold with other Innocents, surrounding the Throne of their Maker, and singing Halelujahs to the most high; or who knows but they may be calld “to act as Seconds to Some Sphere unknown”
For ourselves only we can mourn, and how Selfish is that Sound? early in Life I was calld to taste the bitter cup. forty years has not obliterated from my mind the anguish of my Soul upon the occasion. I have since that day Sustaind more weighty afflictions, but it has pleased Heaven to Support me through them, and to permit me to live to advanced Age. let us with gratitude bless our preserver that we have Yet so many blessings left us—such I hope will prove to you, and to their Father Your surviveing Children, who most earnestly long for your return to your Native Country, that they may embrace, you and their Brother of whom all the Americans who have seen him speak highly, but none So warmly, So tenderly affectionate as mr Ingraham—
The war which took place between America and England, before your Letters reach’d us, put a decisive bar to yours, and their Fathers request to send them to you. I knew not how I could have parted with them, altho I should have thought it my Duty to have complied—while they remain with us, I feel as if I had not lost all that pertains to you. they are the Branches which entwine around me, altho the parent Stock is far removed from me, and they are the more closely linked as they feel their dependence upon us,—as they look with joy for a vacation when they can come to their Home. I have much pleasure in their Society, and now see their advancement and improvement in their studies daily increasing
All the Members of my Family desire to be affectionatly rememberd to you. Louissa in particular to yourself and Sister to whom I am indebted for a Letter, and to whom I Shall Soon write
From washington I had Letters not long since. Adelaid remans Still Single. the ill Health of mr Hellen is alledged as the cause. Mrs Pope did not come to washington this winter, as mr Popes period of service expires, and he was a man who acted from his own judgment which did not suit his constituents, who chose others perhaps more pliable
Mrs Buchanan returns with mr Pope to Kentucky—
I had Letters from the valley this Day; mrs Smith has had but poor health Since her return there. she has been sadly afflicted with the Rhumatism. col Smith is chosen a Member of Congress by a large Majority of votes—our Naval officers win laurels and wear them—of our Campaigns by land as yet—I boast not. peace is my dear delight when it can be mantaind with honour—
I Love the Land of my fore fathers, and Respect and venerate many Characters—but should we meanly bow our Necks and take the Yoke, we Should be unworthy of our Ancestors. the real American will not do it—
I pray you to write by every way you can devise. nothing else can alleviate this long banishment from your family / and your affectionate Mother
Abigail Adams